Exhibit 99.n.(i) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-2 of our report dated November 23, 2010, relating to the financial statements and financial highlights which appears in the September 30, 2010 Annual Report to Shareholders of Invesco Prime Income Trust (formerly known as Morgan Stanley Prime Income Trust); which is also incorporated by reference into the Registration Statement.We also consent to the references to us under the headings "Financial Highlights" and "Other Service Providers" in such Registration Statement. /s/PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Houston, Texas December 21, 2010
